 ILLINOIS MALLEABLE IRON COMPANY451All of ouremployees are free to become, remain,or refrainfrom becoming, mem-bers of anylabor organization,except to the extent that this right maybe affectedby anagreementin conformitywith Section 8 (a) (3) ofthe National Labor Rela-tionsAct.E. V. PRENTICE MACHINE WORKS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.IllinoisMalleable Iron Company and Appleton Electric Com-panyandLocal No. 788, International Union,United Automo-bile,Aircraft and Agricultural Implement Workers of Amer-ica,AFL-CIO,Charging PartyandLocal 1031,InternationalBrotherhood of Electrical Workers,AFL-CIO,Party to theContract.Case No. 13-CA-1866. April 16,1958DECISION AND ORDEROn January 25, 1957, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner fur-ther found that the Respondents had not engaged in certain otherunfair labor practices, and recommended that the complaint be dis-missed with respect to such allegations.Thereafter, the Respond-ents, the IBEW, the General Counsel, and the Charging Party filedexceptions with supporting briefs.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the exceptions, additions,and modifications noted below.1.We agree with the Trial Examiner that the Respondents vio-lated Section 8 (a) (2) and (1) of the Act by applying and enforc-ing the union-security contract between the IBEW and Appletonand the two supplemental agreements to employees of Malleablehired after September 21, 1954; by specifically requiring these em-ployees to join the 1BIEW as a condition of employment and to signdues clieckoi autliorization cards in favor of the IBEW ; by deduct-1The Respondents'request for oral argument is hereby denied,as we are satisfied thatthe briets and iecord define the issues with sufficient clarity.120 NLRB No. 68 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDing dues for the benefit of the IBEW; and by making various:threatening remarks to several applicants for employment, if theysupported the UAW. The Respondents and the IBEW principallycontend that they were justified in extending their agreement andthe supplementary contracts to the Malleable employees because theseemployees constituted a normal accretion to the established Chicago-area bargaining unit.Like the Trial Examiner, we find no merit inthis contention.As disclosed in the Intermediate Report and the record, the Re-spondent Appleton is engaged in manufacturing electric fittings,lighting equipment, and other products.For a number of y6ars, itsproduction and maintenance employees have been represented by the,IBEW. On September 1, 1954, Appleton and the IBEW enteredinto the union-security agreement, whichis hereinvolved, coveringthe Appleton plants in Chicago and "any future plants or divisionslocated in the Greater Chicago Metropolitan Area."On September21,Appleton, by stock purchase, acquired control of RespondentMalleable, which a few days before had closed down its operations.As a result of the stock purchase, Malleable became a subsidiary ofAppleton, retaining, however, its corporate entity.Malleable was essentially a foundryengaged in manufacturingcastings for the plumbing trade. Since 1940, its employees were rep-resented by the UAW. On September 22, the day after the acquisitionofMalleable, Appleton, in the name of Malleableas its subsidiary,entered into a supplemental agreement with the IBEW by which itagreed to recognize the latter as the sole bargaining representativefor all Malleable employees.At the time this supplemental agree-ment was executed, no rank-and-file employee had yet been hired forMalleable.On September 27 the UAW, as soon as it learned thatthe Malleable plant was to be reopened, sent a letter to'Solak, form-erly personnel employment manager for Malleable, who was employedby Appleton as assistant to its personnel manager to assist in rehiringformer Malleable employees. In its letter, the UAW reminded Solakthat it was the bargaining agent for all Malleable employees and sug-gested that, in the interest of protecting the seniority and otheraccrued benefits of such employees, he meet with its representatives.Thereafter, about October 25, Malleable's main foundry operationswere resumed.On September 22 Solak began interviewing Malleable employees,hiring, by November 1954, a total of 145 former Malleable employees.On January 26, 1955, a second supplemental contract was executed,effective as of November 15, 1954, covering specific rates forMalleable's foundry classifications .22It appears that on or about September 27, 1956,the Malleable foundry was closed andall castings were thenceforth to be made at Appleton'sMilwaukee foundry, ILLINOIS MALLEABLE IRON COMPANY453The evidence further establishes that when the former Malleable(employees were interviewed for jobs, they were told that the UAWwas no more; that the IBEW was the bargaining representative ofall the Malleable employees; and that they would be required underthe Respondents' agreements with IBEW to become members of thatorganization.To several of these employees, Solak also gave a warn-ing that Appleton would close the plant to keep the CIO out. Anotherperson was warned not to mess around at the UAW hall or around itsPresident Hill, if he did not want to lose his job.Each Malleableemployee, at the time he was hired, was also required to sign a check-off statement authorizing the employer to deduct union dues for theIBEW, which deduction was to begin 30 days after the date ofemployment.Contrary to the Respondents' and the IBEW's contention, we findthat the Malleable employees did not constitute a normal accretion tothe established Appleton bargaining unit as to deprive them of theirright freely to designate their own bargaining representative.Although we recognize that Appleton utilizes castings in the manu-facture of its products, it is clear from past production experiencethat the operation of a foundry is not an essential element of itsmanufacturing process. Indeed, Appleton, both before and afteracquiring the Malleable foundry, used the castings from its SouthMilwaukee foundry,whose employees have been representedseparately by a Molders union.This basic difference in the type of work done at the Malleablefoundry and at the Appleton Chicago plants persuades us that, forall intents and purposes, the Malleable operation amounted to a newenterprise and that the Malleable employees comprised a distinctunit entitled to express their choice of a bargaining representative .3The validity of this conclusion is further demonstrated by other fac-tors present in this case.Thus, Malleable employees worked in sepa-rate buildings from Appleton employees.They had their own gate,time clock, lunchrooms, showers, and lockers.When hired, they weredesignated as Malleable employees, and their checkoff cards indicatedthatMalleable was their employer.Their paychecks also showedthat they were paid by Malleable.They had separate seniorityrights from Appleton employees and were not entitled to membershipin the Appleton Profit Sharing Plan, which was of considerable valueas an incident of employment. In addition, there was no substan-tial interchange between Appleton and Malleable employees. 'Jobclassifications atMalleable were different from those at Appletonas the latter was essentially a machine shop and the former a foundry.Moreover,Malleable employees had a long continuous history ofseparate collective bargaining.And finally, Malleable retained its3 Byron-Jackson Division,Borg-Warner Corporation,117 NLRB 1613. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDseparatecorporate entity with its own stationery, telephonelistings,payroll, registered agent, records of its operations reflecting its rev-enues,labor, and overhead.Malleable also paid its own Federalincome taxes.In view of the foregoing, we find that, by extending the IBEWunion-security contract and the supplemental agreements to theMalleable employees, without affording these employees an oppor-tunity to express their free choice of a bargaining representative,and by engaging in the other conduct outlined above and discussedin the Intermediate Report, the Respondent gave the IBEW unlawfulassistancewithin the meaning of Section 8 (a) (2) of the Act.' Byreason of this conduct, we further find that the Respondents interferedwith, restrained, and coerced employees in violation of Section8 (a) (1) of the Act.2.The Trial Examiner found that, although he had "a veryseriousdoubt," the record did not establish that the Respondents discrimina-torily refused to employ Smith, Castelluccio, and Hill in violationof Section 8 (a) (3) and (1) of the Act.We do not agree with theTrial Examiner insofar as Smith and Castelluccio are concerned.We are persuaded from a careful analysis of the evidence that Smithand Castelluccio were denied employment solely because of theirUAW activities and the Respondents' animus to that organization.The following is a brief summary of the facts :Raymond Smith was formerly chief UAW plant steward and amember of the bargaining committee at Malleable.He had 14 years'service with Malleable and was a highly experienced employee in itsgalvanizing department.According to his testimony, which is cred-ited,5Foreman Raiman told him at his interview for employmentthat he could not be employed because they did not want the CIOback, and that they would rather close the plant than accept the CIO.Castelluccio had 15 years' service with Malleable during whichperiod he was steward, chief steward, and committeeman, but hadheld no office since 1945.For more than 2 years before Malleableclosed, he was a maintenance welder, which was one of the most skilledjobs in the plant, and was qualified to do grinding, molding, and'The Item Company,113 NLRB 67.The facts ofBorg-Warner Corporation,113 NLRB152, relied upon in Member Bean's dissenting opinion, are plainly distinguishable fromthose in the present case.The Board there found an accretion,because, among otherthings,of the similarity of skills utilized and manufacturing processes involved in the newand established operations,and because the new plant was staffed with a substantialnumber of transferees from the company's other operations.5Although the Trial Examiner did not specifically credit or discredit this testimony, wesee no reason for not crediting itNot only are Foreman Raiman's remarks of the samegeneral tenor as those which the Trial Examiner found were made by Assistant Personnel.Manager Solak when he interviewed Malleable job applicants, but they also follow theRespondents'general pattern of conduct designed to entrench the IBEW in the Malleableplants and to exclude the UAW. In any event,the record supports our finding of dis-crimination even without this testimony. ILLINOISMALLEABLE IRONCOMPANY455cupola tender work.When he applied for work, he told AssistantPersonnelManager Solakthat he waswillingto take any job.According to Castelluccio's uncontradicted testimony, which we credit,when he returnedtoMalleablefor work several weeks later, Solakchided him for "shooting off" his mouth at UAW meetings.The record also shows that when Smith and Castelluccio applied forwork, numerous jobs were open which they were capable of perform-ing, but for which jobs other individuals with lesser seniority atMalleable werehired.Moreover, there is evidence that employeeswhose former jobs were not available were hired for other jobs theycould perform. In these circumstances, the testimony of Solak, whomthe Trial Examiner generally discredited, that Smith was not hiredbecausehis former job was eliminated and that Castelluccio was nothired because nothing like his former job was available, is readilytransparent.Viewing the Respondents' denial of employment to Smith and Cas-telluccio against the background of the Respondents' hostility towardsthe UAW and the unfair labor practices engaged in, as found above,in order to entrench the IBEW in the Malleable plants to the exclu-sionof the UAW, we find that the Respondents discriminated againstSmith and Castelluccio to encourage membership in the IBEW andto discourage membership in the UAW, within the meaning of Section8 (a) (3) of the Act.6We further find that, by reason of the fore-going conduct, the Respondents interfered with, restrained, andcoerced employees within the meaning of Section 8 (a) (1) of the Act.THE REMEDY °Having found, contrary to the Trial Examiner, that the Respond-ents have discriminatorily denied employment to Raymond Smithand William Castelluccio, we shall order the Respondents to offerthem full and immediate reinstatement to the jobs in which they wouldhavebeen hired had no discrimination been practiced against them,or if such positionsare not available, to substantially equivalent posi-tions,without prejudice to any rights or seniority they would haveacquired in the absence of such discrimination.We shall also orderthe Respondents to make Smith and Castelluccio whole forany lossof pay suffered by reason of the discrimination against them fromthe date of the discrimination to the date of such offer of employment,6with respect to Hill, the third alleged discriminatee,we find, in agreement with theTrial Examiner, that, in view of Hill'smedical history,the preponderance of the evidencedoes not establish any discrimination against him7We adopt generally the Trial Examiner's recommended remedy with respect to theSection 8(a) (2) and (1) violations herein found,except as it recommends that theRespondents refrain from granting recognition to any labor organization other than theIBEW as the representative of Malleable's employees, without certification by the Board. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDless their net earnings.8Back pay is to be computed in the mannerprescribed in theWoolworthcase."In accordance with the Board'scustomary practice, we shall exclude from the computation of backpay the period from the date of the issuance of the IntermediateReport to the date of the issuance of our Decision and Order herein.ORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Relations Board hereby orders that the Respondents, Appleton ElectricCompany and Illinois Malleable Iron Company, Chicago, Illinois,their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Assisting or supporting Local 1031, International Brotherhoodof Electrical Workers, AFL-CIO, or any other labor organization, byrequiring the employees of the Respondent Malleable to become orremain members of said labor organization, except as authorized bySection 8 (a) (3) of the Act.(b)Recognizing Local 1031, International Brotherhood of Elec-tricalWorkers, AFL-CIO, as the bargaining representative of the em-ployees of the Respondent Malleable unless and until said organizationshall have been duly certified by the Board as the representative ofsuch employees.(c)Giving effect to their collective-bargaining contracts with thesaid Local 1031, International Brotherhood of ElectricalWorkers,AFL-CIO, or to any extensions, renewals, modifications, supplements,or any superseding agreements thereof, insofar as such agreements areapplied to the employees of the Respondent Malleable, unless and untilsaid Local 1031, International Brotherhood of ElectricalWorkers,AFL-CIO, has been duly certified by the Board as the representativeof said employees of the Respondent Malleable; but the Respondentsshall not be required to vary or abandon the wages, hours, or condi-tions of employment as now in effect in its relationship with said em-ployees, or to prejudice the assertion by said employees of RespondentMalleable of any rights or privileges they may have acquired by rea-son of the application of the aforesaid contracts.(d)Encouraging membership in Local 1031, International Brother-hood of Electrical Workers, AFL-CIO, or discouraging membershipin Local No. 788, International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, AFL-CIO, or inany other labor organization of their employees, by refusing to hire ap-plicants for employment, or discharging employees, or in any othermanner discriminating against them in regard to their hire or tenure8Crossett Lumber Company,8NLRB 440.OF. W. Woolworth Company,90 NLRB 289. ILLINOIS MALLEABLE IRON COMPANY457of employment or any term or condition of employment, except to theextent permitted by Section 8 (a) (3) of the Act.(e) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist Local 788, International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Local 1031, Inter-national Brotherhood of Electrical Workers, AFL-CIO, as the repre-sentative of the employees of the Respondent Malleable for the purposeof collective bargaining concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employmentunless and until said Union is duly certified as such representative bythe Board.(b)Offer Raymond Smith and William Castelluccio immediateand full reinstatement to the positions in which they would have beenhired had no discrimination been practiced against them, or, if suchpositions are not available, to substantially equivalent positions, with-out prejudice to the seniority or other rights they would have acquiredin the absence of such discrimination.(c)Make whole Raymond Smith and William Castelluccio for anyloss of pay they may have suffered as a result of the Respondents'discrimination against them, in the manner set forth in the sectionentitled "The Remedy" of the Decision herein.(d)Refund to any employees or former employees of the Respond-ent Malleable from whose wages the Respondents have deducted orwithheld membership dues or other monies since September 21, 1954,for the benefit of Local 1031, International Brotherhood of ElectricalWorkers, AFL-CIO, the sums of money so deducted.(e)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the sums to be refunded tothe individuals entitled to such monies and the amounts of back paydue and the rights of employment under the terms of this Order.(f)Post at the plants of the Respondents Appleton Electric Com-pany in the Chicago area, and the Illinois Malleable Iron Company, 458DECISIONSOF NATIONALLABOR RELATIONS BOARDcopies of the notice attached hereto marked "Appendix."10Copiesof said notice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being duly signed by the Respondents'representatives, be posted by the Respondents immediately uponreceipt thereof and maintained by them for sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondentsto insurethat said notices are not altered,defaced, or covered by any othermaterial.(g)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondents have taken to comply herewith.AND IT IS FURTHER ORDEREDthat the complaint againstthe Respond-ents with respect to the allegations of discrimination against LeonHill be, and it hereby is,dismissed.MEMBER BEAN, dissenting in part :I agree with my colleagues of the majority that the Respondentsviolated Section 8 (a) (1) and (3) of the Act.However, I do notagreewith the finding that the Respondents unlawfully assistedIBEW, within the meaning of Section 8 (a) (2) of the Act.It would clearly be lawful for Appleton to extend the IBEW con-tract to employees hired after September 21, 1954, if the Board wereto find them an accretion to the existing unit.11The employees hiredto operate the plant acquired from Malleable, I believe, constitutesuch an accretion.The Malleable plant adjoins Appleton's mainplant in Chicago; all Appleton's Chicago employees, including thoseat the former Malleable plant, are under centralized control with re-spect to both production and labor relations; although Malleable isnominallya separatecorporation, it is a wholly owned subsidiary ofAppleton, and both it and Appleton have the same officers and di-rectors and admittedly constitute a single employer; both companieshave a uniform method for determining wage rates and classificationsand for hiring and discharging employees; the foundry and otheroperations at the former Malleable plant have been integrated withAppleton's other Chicago plants, virtually the entire product of theformer Malleable plant being utilized by the other Appleton plants;Appleton handles all sales, accounting, maintenance, time-keeping,purchasing, and grievances for both companies; and the new em-ployees number only 142 as against over 1,000 employees in Apple-ton's other Chicago operations. In these circumstances, and if theissue werewhether the Board should henceforth view the new em-10 In the event that this Older is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."11Borg-Warner Corporation,113 NLRB 152, 154. ILLINOIS MALLEABLE IRON COMPANY459ployees as but an accretion to the existing unit, I would find that theyshould be so viewed.12But even if the new employees do not constitute an accretionwithin the meaning of the representation cases cited in footnote12, it should be remembered that this case is not a representation-case designed to determineprospectiverights and obligations. It isan adjudication of the lawfulness of Appleton'spastconduct.Thefacts show that Appleton, acting through its assistant to the person-nel manager, proposed to hire about 142 new employees to operate theidle plant it had added on September 21, 1954, to its existing opera-tions.But Appleton at that time had seven times as many employeesworking in its other plants in the same Chicago area, and these em-ployees were all in a single collective-bargaining unit represented byIBEW and covered by a union-security agreement which the GeneralCounsel does not claim to be unlawful.Moreover, the agreementexpressly provided that it should extend to plants thereafter acquiredin the Chicago area.Appleton was thus faced with the alternativeof applying, or refusing to apply, the agreement to the small groupof new employees. It chose the alternative of honoring the agree-ment-a choice it made in good faith so far as the record shows.Accordingly, it required the new employees to comply with the law-ful union-security provisions of the agreement.I cannot find, as the majority do, that Appleton thereby violatedthe Act.At best Appleton was confronted with a difficult alternative :Should it refuse to apply the agreement to the new employees-aminority group only one-seventh the size of the preexisting unit?Or should it continue to recognize IBEW for the overall unit?Re-gardless of whether theBoardwould have decided that,prospec-tively,the new employees should not be included in the existing unit-without first voting for inclusion in a separate election-a decisionv. hich could have been made only in a representation case, and adecision which necessarily means that thelarger unit is not inappro-priate-Icannot agree with the majority that Appleton was wrongin regarding this one-seventh increase in its personnel as not impair-ing the appropriateness of the existing single unit.My view is notaltered by the fact that the plant in question had formerly beenoperated with employees represented by UAW. I note particularlythat the General Counsel does not attack the legality of the closingof that plant and the termination of the employees working there onSeptember 21, 1954.Nor can I perceive any sinister significance inthe fact that Appleton reopened the closed plant and then operatedit through a subsidiary corporation rather than directly, or in theu Hooker Electrochemical Company,116 NLRB 1393;Solar Manufacturing Company,110 NLRB 1188;Bulova Research and Development Laboratories,Inc.,110 NLRB 1036;AmericanCast Products,Inc.,110 NLRB 705;Birdsboro Armorcast, Inc.,101NLRB 22. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther fact that Appleton staffed the plant largely with idle work-ers who earlier had been employed by an independent corporationbearing the same name as the new subsidiary.When adjudicating past conduct, I think the Board properly takesa somewhat different view of the term "accretion" from the prospec-tive meaning in representation cases. InBorg-Warner, supra-acasethat seems to me indistinguishable in principle from the present one-the employer establisheda newdepartment to manufacturea newproduct in aseparatebuilding, and advised the applicants for employ-ment there that they were to be included in the existing union-securitycontract.The Trial Examiner found that the new group of employ-ees were entitled to a separate election, and that the employer unlaw-fully assisted the contracting union by covering them in without aseparate election.But the Boardreversedthe Trial Examiner, anddismissedthe 8 (a) (2) complaint. I would do the same thing here.The majority cite but two supporting cases,Byron-Jackson Divi-sion, etc.(117 NLRB 1613) andThe Item Company(113 NLRB 67).However,Byron-Jacksonis a clearly inapplicable case, presenting anentirely different issue : the validity of an employer's defense to aunion's request for an election to determine rightsin futuro.More-over, compare the contrary result reached in the more recentHookerElectrochemicalcase,supra."As forItem,the majority relies on adictum not necessary to a decision of that case, and in addition thedictum has been in effect superseded by more recent holding inBorg-Warner, supra.For the foregoing reasons I would not find that the Respondentsunlawfully assisted IBEW by applying the existing agreement to thenew employees.CHAIRMAN LEEDOM, dissenting in part :I agree with Member Bean's opinion, except insofar as he makes adistinction in the meaning of the term "accretion" as between theadjudication of past conduct and the determination of prospectiverights and obligations. I would merely find that the new employeeshere constituted an accretion under the Board's established principles.13 See alsoJ.W. Rem Company,115 NLRB 775, where the employer, upon acquiringnewplants to perform operations previously contracted out, creatednewdivisions,increasedthe number of employees by45 percentto staff them,and then(without a separate elec-tion)refused to continue bargaining collectively with the statutory representative of hisemployees.The Board found that this conduct violated the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that: ILLINOIS MALLEABLE IRONCOMPANY461WE WILL NOT assist or support Local 1031, International Broth-erhood of Electrical Workers, AFL-CIO, or any other labor or-ganization, by requiring employees of Illinois Malleable IronCompany to become or remain members of said labor organiza-tion, except as authorized by Section 8 (a) (3) of the Act.WE WILL NOT recognize Local 1031, International Brotherhoodof ElectricalWorkers, AFL-CIO, as the bargaining represelita-tive of employees of Illinois Malleable Iron Company, unless anduntil said organization shall have been duly certified by the Boardas the representative of such employees.WE WILL NOT give effect to our collective-bargaining contractswith the said Local 1031, International Brotherhood of ElectricalWorkers, AFL-CIO, or to any extensions, renewals, modifica-tions, supplements or any superseding agreements thereof, inso-far as such agreements are applied to employees of the IllinoisMalleable Iron Company, unless and until said Local 1031, In-ternational Brotherhood of Electrical Workers, AFL-CIO, hasbeen duly certified by the Board as the representative of saidemployees of the Illinois Malleable Iron Company, but we shallnot vary or abandon the wages, hours, or conditions of employ-ment as now in effect in our relationship with said employees, orprejudice the assertion by said employees of Illinois MalleableIron Company of any rights or privileges they may have underthe aforesaid contract.WE WILL NOT encourage membership in Local 1031, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, or discour-age membership in Local No. 788, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers ofAmerica, AFL-CIO, or in any other labor organization of ouremployees, by refusing to hire applicants for employment, or dis-charging employees, or by any other manner discriminatingagainst them in regard to their hire or tenure of employment orany term or condition of employment, except to the extent per-mitted by Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees of Illinois Malleable Iron Company in the ex-ercise of their right to self-organization, to form, join, or assistLocal 788, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, AFL-CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agree- 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDment requiring membership in a labor organization as a conditionof employment, as authorized by Section8 (a) (3) ofthe Act.WE WILL withdraw and withhold all recognition from Local1031, International Brotherhood of ElectricalWorkers, AFL-CIO, as the representative of the employees of Illinois MalleableIron Company for the purpose of collective bargaining concern-ing grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment, unless and untilsaid union is duly certified as such representative by the Board.WE WILL offer Raymond Smith and William Castelluccio im-mediate and full reinstatement to the positions in which theywould have been hired had no discrimination been practicedagainst them, or if such positions are not available, to substantiallyequivalent positions, without prejudice to the seniority or otherrights they would have acquired in the absence of such discrimina-tion.WE WILL refund to any employees or former employees of theIllinoisMalleable Iron Company from whose wages we havededucted or withheld membership dues or othermonies sinceSeptember 21, X954, for the benefit of Local 1031, InternationalBrotherhood of ElectricalWorkers, AFL-CIO, the sums ofmoneyso deducted.All our employeesare free tobecome, remain, or refrainfrom be-coming or remaining,members ofany labororganization,except assuch right is affected by an agreement as authorizedin Section 8 (a)(3) of the Act.ILLINOISMALLEABLE IRON COMPANY,Employer.Dated----------------By-------------------------------------(Repr-entative)(Title)APPLETONELECTRICCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed November 15, 1954, and a supplemental charge filedDecember 3, 1954, by Local No. 788, International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, CIO,herein called theUAW,' alleging that Illinois Malleable Iron Company(RespondentMalleable),1The charge is signedby the UAWas an affiliateof the CIO,the charge involves Local1031 IBEWdesignated therein asan affiliate of the AFLSincethe charge was filed, theCIO and AFLhave been amalgamatedinto the AFL-CIOThe complaint designatesthe UAW andthe IBEW as affiliatedwith the AFL-CIO ILLINOIS MALLEABLE IRON COMPANY463and Appleton Electric Company (Respondent Appleton), and hereafter jointly some-times called the Respondents, have engaged in and are now engaging in certainunfair labor practices affecting commerce as set forth and defined in the NationalLabor Relations Act, as amended, 61 Stat. 136, hereafter called the Act, the GeneralCounsel of the National Labor Relations Board (Board), by the Regional Directorfor the Thirteenth Region, issued a complaint dated June 1, 1956.Copies of the charge and of the supplemental charge were duly served on theRespondents on November 16, 1954, and on or about December 3, 1954.The complaint alleged that the Respondents had engaged in and were engagingin unfair labor practices within the meaning of Section 8 (a) (1), (2), and (3)and Section 2 (6) and (7) of the Act.With respect to the unfair labor practices the complaint as issued alleged, insubstance, that on September 21, 1954, Respondent Appleton bought a controllinginterest in Respondent Malleable and that:Respondent Malleable is a subsidiary of Respondent Appleton and is now andcontinuously since September 21, 1954, has been an integral part of Respond-entAppleton such that the two corporations, Respondents herein, are andcontinuously since September 21, 1954, have been for all purposes relevant tothe Act a single employer;that prior to its sale to Respondent Appleton, Illinois Malleable 2 recognized,bargained with, and entered into contracts with, the UAW as the collective-bar-gaining representative of its production and maintenance employees in a unit appro-priate for such purposes within the meaning of Sections 9 (a) and 8 (a) (3) ofthe Act; and that at the time of and prior to the sale Respondent Appleton hadnotice that the UAW represented Respondent Malleable's employees.The complaint, however, alleged that:Malleable's last contract with the UAW provided for its termination whenRespondent Malleable's manufacturing operations were completed; Respond-entMalleable ceased its independent manufacturing operations and terminateditsemployees at the close of business on September 17, 1954.3The complaint further alleges, with respect to the unfair labor practices, that onSeptember 22, 1954, Respondents executed a collective-bargaining contract betweenRespondent Malleable as a subsidiary of Respondent Appleton and the IBEW,4 bythe terms of which the Respondents recognized the IBEW as the collective-bar-gaining agent for the production and maintenance employees of Respondent Malle-able as a subsidiary of Respondent Appleton and agreed, among other things, (1)to require as a condition of retaining employment that all new employees of Re-spondentMalleable become and remain members in good standing of the IBEWafter 30 days of employment and that all other employees become and remainmembers of the IBEW 30 days after its signing, and (2) to check off IBEW duesand initiation fees; and that continuously and at all times material since September22, 1956, Respondents have recognized the IBEW as the collective-bargaining rep-resentative of the foundry employees of Respondent Malleable and have enforcedand effected the aforesaid contract and all its terms and provisions with respectto the foundry employees although these employees have never at any time chosenIBEW as their collective-bargaining representative.It is further alleged that continuously from September 22, 1954, the Respondentshave illegally encouraged membership in the IBEW, warned and threatened prospec-tive employees against joining the UAW, threatened to close the Respondent Malle-able's plant if the employees again were to be represented by the UAW, and byother conduct gave illegal assistance to the IBEW, and that after the opening ofthe plant of the Respondent Malleable:Respondents, by their officers, supervisors, agents, and representatives, whileengaged in the operations described . . . above, failed to hire, employ, recall,rehire, or reinstate each of the employees named below on or about the dateappearing opposite his name and continuously to date because of Respondents'2When so used the designation "Illinois Malleable" refers to the Illinois MalleableIron Company prior to its being acquired by the Respondent AppletonI It is not contended that theUAWcontract has any force or effect at the present timeby reason of the fact that the corporate entity of Illinois Malleable was not extinguishedby the sale of its stock to the Respondent Appleton4 Local 1081 International Brotherhood of Electrical Workers, AFL (AFL-CIO), hereincalledthe IBEW. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowledge or suspicion that each of these employees engaged in or advocatedconcerted activity for the purpose of collective bargaining or other mutual aidor protection not approved by IBEW:Raymond Smith________________________________ November 2,1954William Castelluccio -------------------------- November 15,1954Leon Hill------------------------------------- November 23,1954The Respondents filed ajointanswer which admitted the Board's jurisdictionand likewise admitted that Respondent Appleton bought a controlling interest inRespondentMalleable but denied that Appleton had any notice that the UAW rep-resented or desired to represent any of the Malleable employees after September 17,1954.The answer avers:Respondent, Appleton Electric Company, alleges that since September 22, 1954,ithas closed down the majority of operations formerly conducted by IllinoisMalleable Iron Company and has completely integrated with its own operationsthe few operations which have since been conducted in buildings formerlyowned by Illinois Malleable Iron Company; that respondent, in kindness toemployees who lost jobs when the Illinois Malleable Iron Company closedand ceased doing business, has attempted to place as many of said employeesas possible in itsAppleton Electric Company operations.The Respondents' answeradmitsthat on September 22, 1954, they executed a col-lective-bargainingcontractwith IBEW covering the Respondent Malleableemployees:(a)..butstatethat prior to September 22nd, 1954, and prior to thetime when it entered into the said supplemental agreement, the said AppletonElectric Company had anagreementwith IBEW wherein the said company rec-ognized the said IBEW as the exclusive collectivebargaining agent for all theproductionand maintenanceemployees of the respondent, Appleton ElectricCompany, and any and all of Appleton's subsidiaries, in the Greater ChicagoMetropolitan area.(b)Deny that it has recognized IBEW as its collectivebargaining agentof the foundry employees and assert that the foundry employees are an integraland inseparable part of the unit of productionand maintenanceemployees,that IBEW represents all of the employeesin said unit,without distinction asto the building in which they work, or whether they were formerly employedby any other employer... .The Respondents deny that they have engaged in any of the alleged unfair laborpractices.Local 1031, International Brotherhood of ElectricalWorkers, AFL-CIO, theParty to the Contract, likewise filed an answer in which it averred:that for many years prior to September, 1954, International Brotherhoodof ElectricalWorkers, through its affiliated locals 134 and 1031, representedall production and maintenance employees of respondent Appleton employedin all of its plants in the Greater Chicago Metropolitan area, in a single bar-gaining unit.On September 1, 1954,respondent Local 1031 entered into acollective bargaining agreement with respondent Appleton, pursuant to whichrespondent Appleton recognized Local 1031 "as the sole and exclusive collectivebargaining agent for all of the Company's production and maintenanceemployees located at 1710 Wellington and 4600 Belle Plaineand any futureplantsor divisions located in the Greater Chicago Metropolitan Area, exclud-ing executives and non-working supervisors, office, clerical and sales employees,engineering and laboratory employees, foremen, guards, outside truck driversand journeyman craftsmen." [Emphasis supplied.][The] respondent [IBEW] alleges that all employees hired by respondentAppleton on and after September 22, 1954, became an integral part and parcelof the bargaining unit described . . . above.Pursuant to notice a hearing was held before Louis Plost, the duly designatedTrial Examiner at Chicago, Illinois, on September 27 through October 4, 1956,and October 15 through October 19, 1956.The Trial Examiner permitted the Charging Party and the Party to the Contractto participate fully in the proceedings.The General Counsel, the Respondents, and the Unions involved were repre-sented bycounsel,who are hereinafter referredto inthe names of their principals.I ILLINOIS MALLEABLE IRON COMPANY465All theparties participated in the hearing,were afforded full opportunity to beheard,to examine and cross-examine witnesses,to introduce evidence bearing onthe issues, to argue orally on the record, and to file briefs, proposed findings of fact,and conclusions of law with the Trial Examiner.Before any testimony was taken the Trial Examiner denied a motion by theGeneral Counsel to amend the complaint.The parties entered into a stipulation of fact on certain matters.Certain testi-mony was taken over objection and subject to motions to strike,final ruling beingreserved until the issuing of this report.The stipulation above referred to and thereservedrulings arehereafter treated under the heading "Procedural Matters."On October 17, at the opening of the afternoon session of the hearing,the Respond-ents filed a motion in writing with the Trial Examiner asking dismissal of the com-plaintfor thereasons:1.That the Trustees of the International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, AFL-CIO, with which Local788 is affiliated, did not file Non-Communist affidavits on or before June 1,1956, the date of the complaint herein; said Trustees are officers of said Inter-national United Auto Workers AFL-CIO within the meaning of Section 9 (h)of the National Labor Relations Act.2.That officers of the Foundry Department, UAW-AFL-CIO, with whichthe charging party is affiliated, did not file Non-Communist affidavits on orbefore June 1, 1956. Said Foundry Department represents members of UAW,and is a labor organization within the meaning of the National Labor RelationsAct.The Trial Examiner denied the motion stating:Let me say that it is my understanding that according to established Boardpractice,issues pertaining to compliance matters which do not involve interpre-tation of statutory language only,cannot be litigated in an unfair labor practicehearing.5The Respondents stated on the record that they would appeal the Trial Examiner'sruling diiectly to the Board and thereafter the Respondents by telegram requestedspecial permission of the Board to appeal pursuant to the Board's Rules and Regu-lations.The Board denied such permission but stated that the issue could be raisedby the Respondents before final decision.Procedural MattersAll the parties entered into a stipulation of fact which was incorporated in therecord and also filed as an exhibit.The stipulation also referred to certain exhibitsas a part thereof, numbered and admitted as "Stipulation Exhibits."However, theGeneral Counsel and the Charging Party, on the record, reserved the right to objectto certain paragraphs of the stipulation as they saw fit and all parties reserved theright to present testimony with respect to matters covered therein.The General Counsel (joined by the Charging Party) objected to paragraphs num-bered 2, 3, 6, 94, 95, 96, 97, 98, and 99 as irrelevant and immaterial, as relating tothe Respondent's dealings with a union not a party to the proceeding.The GeneralCounsel also objected to receiving in evidence "Stipulation Exhibits" numbered 1, 2,3, and 24 as relating to the Respondents' dealings with a union not a party to theseproceedings.The Trial Examiner reserved ruling, and conditionally admitted the material andtestimony thereto.Upon due consideration the Trial Examiner is convinced that the paragraphs ofthe stipulation as well as the stipulation exhibits all above mentioned which relateto matters occurring in 1953 are in no way germane to the issues herein and thereforegrants the General Counsel's motion as to paragraphs 2, 3, 6, 94, 95, 96, 97, 98, and99 of the above-mentioned stipulation and stipulation exhibits 1, 2, 3, and 24 as apart thereof.In connection with the above ruling the Trial Examiner now strikes any testimonytaken relating to the subject matter covered by paragraphs 2, 3, 6, 94, 95, 96, 97, 98,and 99 of the stipulation above referred to.5 The Trial Examiner can add nothing to the above statement except tocite the familiarDesaiilniers& Co,115 NLRB 1025, andMohawkBusinessMachinesCorporation,116NLRB 248.4 83142-59-vol. 120-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel (joined by the Charging Party) stated on the record that asto all paragraphs in the stipulation which are prefixed by the statement that "if acertain named individual were called to testify by the Respondents or the Party tothe Contract] such party would testify as thereafter stated," the General Counselmakes "no concession as to credibility or veracity."Evidence on such paragraphswas taken and is hereafter noted.As to paragraphs of this nature in the stipulationwhich are not covered by oral testimony, the Trial Examiner does not treat them asbinding on the adverse party.The General Counsel specifically mentioned paragraphs 91 through 93 of thestipulation which relate to "the testimony to be offered by David A. Canel, counselfor Respondents, if called to testify."Mr. Canel, who was the attorney for the Respondents and who is also a memberof the board of directors of the Respondent Appleton was called to testify on mattersset out in paragraphs 91 through 93 of the stipulation. The General Counsel objectedto testimony of this nature and an offer of proof was made to the effect that Mr.Canel would testify on discussions between officials of Appleton and Canel at thetime Appleton considered purchasing Illinois Malleable; that the decision was to buyall of IllinoisMalleable's stock in order to take advantage of Illinois Malleable'slosses for tax purposes; the final purchase, the Respondent's desire to purchase otheradjacent real estate; the alleged desire to integrate the operations of Malleable withthose of Appleton (this resolution being made immediately after the purchase), thefact that just at the time of the hearing (2 years after the purchase), some of theoperations of Malleable were completely removed to Appleton's plants; 6 that Caneldiscussed with Appleton officials the future operations of Malleable, discussed thecontract Appleton entered into with IBEWbeforethe acquisition of IllinoisMal-leable; the change in the makeup of Malleable's board of directorsafterthe purchaseand other similar matters.The Trial Examiner sustained the objection of the General Counsel; the Respond-ents made an offer of proof, which the Trial Examiner rejected.The testimony offered by David A. Canel in effect is that set out in paragraphs 91through 93.The Trial Examiner does not in the least question Mr. Canel's veracity in his dualcapacity of offered witness and attorney, but, after further due consideration is stillconvinced that the rejected testimony is entirely immaterial to any issue herein anddoes not consider paragraphs 91, 92, and 93 of the stipulation as binding on theGeneral Counsel.Over the objection of the General Counsel (joined by the Charging Party) theTrial Examiner admitted, subject to a motion to strike at the close, certain testimonyregarding the transfer of membership of certain employees of Respondent Appletonfrom an organization identified as Local 134 to membership in Local 1031, IBEW.This transfer of membership took place in November 1953, approximately 1yearbefore Respondent Appleton acquired Illinois Malleable.The evidence related tothe preparation and circulation of certain petitions in connection with the transfer ofmembershipAt the conclusion of the testimony the General Counsel moved to strike,the Trial Examiner reserved ruling.The Trial Examiner now grants the motion tostrike all the testimony :elating to the transfer of membership from 134 to 1031IBEW inNovember 1953,by certain employees of the Respondent Appleton, andspecifically strikes the testimony of Rose Mary Rooney, Emaline Ralph, GeorgeMartinkus,WilliamMartinkus, Andrew Sosko, and Stanley Lang, relating to theabove-mentioned incident.In connection with the above-mentioned testimony the Trial Examiner admitted,for a limited purpose, only two documents, marked "Local 1031, Exhibit No. 1"and "Local 1031, Exhibit No. 2." The documents are hereby rejected and orderedconsidered as being in the file of rejected exhibits.Other reserved rulings are disposed of by the findings hereafter made.9The Respondent permitted the attorney for the Party to the Contract to put questions.to Canel.The following is from such examination :Q Is it fair to say that when you said that the foundry would be closed down, thatwhat was intended by that was the closing down of the casting and pouring opera-tions, is that correct9-A That is 100 per cent correctQ That was my question -A. All right.Q.And those are the operations which continue at the present time since Septem-ber 27, 1956 in the Appleton Company's foundry in Milwaukee -A. That is correct.No operations were removed from Malleable to Appleton from September 21, 1954, untilSeptember 27, 1956. ILLINOIS MALLEABLE IRON COMPANY467Closing MotionsAfter all the testimony was taken the Party to the Contract moved to dismiss thecomplaint, and the General Counsel renewed a motion to amend the complaint.The Trial Examiner denied the motions.The Trial Examiner granted unopposedmotions to conform all the pleadings to the proof, limited to matters of form.Adate was set for the filing of briefs with the Trial Examiner.?All the parties madeshort statements in lieu of oral argument.Briefs have been received from all the parties, the Respondents and the IBEWfiling a joint brief.Upon the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe following allegations in the complaint are not disputed:(a)Respondent Appleton is, and at all times material has been, a corpora-tion organized under and existing by virtue of laws of the State of Illinois; itmaintains offices in Chicago, Illinois, and operates plants in Chicago, Illinois,and Milwaukee, Wisconsin, where it manufactures, sells and distributes elec-trical fittings and kindred products.(b)During the year 1954, Respondent Appleton in the course and conductof its business operations purchased, transferred and delivered to its Illinoisplants goods, materials, and supplies valued at in excess of $1,000,000 of whichapproximately 20 percent was transported to Illinois in interstate commercefrom places outside Illinois; during the year 1954, Respondent Appleton in thecourse and conduct of its business operations manufactured at its Illinois plantsproducts valued at in excess of $1,000,000 of which approximately 20 percentwas sold and shipped from Illinois to places outside Illinois.(c)Respondent Malleable is and at all times material has been a corpora-tion organized under and existing by virtue of the laws of Illinois; at its foundryin Chicago, Illinois, it manufactures malleable castings.Respondent Malleableis and since September 21, 1954, has been a subsidiary of Respondent Appletonoperated, controlled, and substantially owned by Respondent Appleton.(d) In the calender year 1954, Respondent Malleable manufactured prod-ucts valued in excess of $50,000.00 which were sold and shipped from its plantin Chicago, Illinois directly to points outside the State of Illinois and/or causedraw materials valued in excess of $100,000.00 to be shipped from points out-side the State of Illinois directly to its plant in Chicago, Illinois, for use in itsmanufacture of malleable castings.(e)Respondent Malleable is a subsidiary of Respondent Appleton and isnow and continuously since September 21, 1954, has been an integral part ofRespondent Appleton, such that the two corporations, Respondents herein, areand continuously since September 21, 1954, have been for all purposes relevantto the Act a single employer.if.THE ORGANIZATIONS INVOLVED(a)Local No. 788, International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, AFL-CIO, the Charging Party, and hereincalled the UAW, is and at all times material herein has been a labor organizationwithin the meaning of Section 2 (5) of the Act, and admits employees of the Re-spondents to membership.,(b)Local 1031, International Brotherhood of Electrical Workers, AFL-CIO, theParty to the Contract, herein called the IBEW, is and at all times material hereinhas beena labor organization within the meaning of Section 2 (5) of the Act, andadmits employees of the Respondents to membership.4 The Trial Examiner set November 9 as the return day for briefs. On request of theRespondents made on November 6, the Chief Trial Examiner extended the time for filingto December 3, 1956, and again on November 28 extended the time to December 10, andfinally on December 4 extended it to December 26, 1956. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIRLABOR PRACTICESA. Illegal support of a labor organizationThe gravamen of the complaint is that the Respondents, and each of them, gaveillegal support to a labor organization and did thereby engage in and are engagingin unfair labor practices within the meaning of Section 8 (a) (2) of the Act.In support of this contention the stipulation (hereinabove mentioned) and testi-mony of witnesses set forth that: The employees of Illinois Malleable in anappropriate unit consisting of "all production and maintenance employees" wererepresented since 1940 by the UAW which was then certified as their bargainingrepresentative; 8 continuously from 1940 to September 17, 1954, Illinois Malleableand the UAW were parties to a collective-bargaining contract covering saidemployees; in July 1954 during contract negotiations IllinoisMalleable notifiedthe UAW that it was planning to close its plant; Illinois Malleable's last contractwith the UAW provided for its termination when its manufacturing operations werecompleted; IllinoisMalleable ceased its independent manufacturing operations andterminated its employees at the close of business on September 17, 1954.TheGeneral Counsel further stipulated that the Respondent Appleton purchased 99.8percent of the stock of Illinois Malleable on September 21, 1954.After the transfer of stock to Appleton, Illinois Malleable continued to exist andstillexists as a corporate entity under the laws of Illinois. Its name, "IllinoisMalleable Iron Company," has not been changed in its registration with the IllinoisSecretary of State.Stanley Solak testified that he was first hired by Illinois Malleable in 1934 as aninspector and sorter in the grinding department, in 1935 went into the foundry as alaborer, sandcutter, and industrial truckdriver, where he remained until 1942, mean-while in 1940 being elected president of Local 788 UAW. From 1942 to 1945,Solak was in the Armed Services, returning to Malleable's employ in 1945. In1946 he was reelected president of the UAW local and also to membership on itsbargaining committee. In 1948, Solak was elected to an office in the InternationalUnion's Foundry Council, which office he held until April 1949.Solak further testified:Then, in October, 1949, I was offered the position, personnel employmentmanager with Illinois Malleable Iron Company, which I accepted and I heldthat position until I was terminated on September 17, 1954.After the Respondent Appleton acquired Illinois Malleable it employed Solak onSeptember 21, 1954.Solak testified:My duties were to assist Ray Shaw.Ray Shaw was going to be responsiblefor the hiring of the entire organization, including Illinois Malleable. I wasto assist him on any personnel he was seeking to work for Illinois Malleable.Solak further testified he remained in the department until October 1, 1955, whenhe was made general foreman of the foundry department, which means the foundryof the Respondent Malleable.The parties stipulated 8 that:As jobs became available at Illinois after September 21, 1954, PersonnelDirector Robert Neale called in Stanley Solak and asked him to recommendformer Illinois employees for the available jobs and ask them to come in andapply for jobs.Solakmade the decision as to whom to notify and thennotified them by telephone, post card, telegram, or word of mouth.Solak testified that he made the first recommendations of former employees ofMalleable and participated in the interviews of such applicants, together withRaymond Shaw, on September 22, 1954,10 when the Illinois Malleable plant wasbeing reopened after its acquisition by Appleton, and that he continued to recom-813-RC-608.e The stipulation so often referred to herein was drawn and tendered to the GeneralCounsel by the Respondents, it being admitted that the Charging Party was consultedwhile the stipulation was being framed.The hearing was recessed from October' 4 toOctober 15 to permit the parties to discuss the stipulation.As found herein the stipula-tion was signed with various reservations.10 Apparently on September 22, 1954, Solak was the only employee of Malleable untilthose he recommended were hired. ILLINOIS MALLEABLE IRON COMPANY469mend applicants for employment until December.According to Solak, as part ofeach interview of an applicant for employment he (Solak).also explained to him there is a master contract here with AppletonElectric at the plant, at any future plant in the greater metropolitan area ofChicago.They would be required to become members of that organizationafter 30 days.There would not be any dues deducted until after 30 days.Solak testified that he would then tell the applicant "that at their convenience wehave here an assignment for the union check-off" and:He was asked if he wanted to sign it.Upon doing so, they were signedand he was given one slip and the other slips were turned over to one of thegirls in the personnel department.TRIAL EXAMINER: Do you remember whether any employees you gave acheck-off slip to failed or refused to sign?The WITNESS: No, sir.Never questioned me.Solak further testified that when he was employed by Neale on September 21, Nealepointed out "certain benefits" in the IBEW contract which he wanted Solak toexplain in interviews, "if we were going to call Illinois Malleable employees back."According to Solak he had not read the entire contract, only those portions pointedout by Neale, and during his interviews of applicants showed them only the "mastercontract" with the IBEW "covering any future plants" and explained its benefits.Raymond Shaw, who had charge of the employment for reopening the IllinoisMalleable facility, testified on cross-examination by the General Counsel:Q. (By Miss Engstrom.) So you were relying on his [Solak's] experienceat Illinois Malleable before September 22, 1954.-A. Relying on his experiencebefore September?Q. Yes, as personnel manager there.-A. Yes.Frank H. Thomas testified that prior to the closing down of the Illinois Malleableplant he had been employed there from January 3, 1943, to July 1954; that on Novem-ber 1, 1954, after the plant had been acquired by the Respondent Appleton he re-ceived a telephone call from Solak who told him to report the next day if he wereinterested in a job; and that he came to the Respondent's employment office onNovember 2 where he saw and spoke only to Solak. According to Thomas:Well, he told me there wasn't any more Malleable Iron Company and that if Iwould be interested in coming back to work I would be working for the Apple-ton Electric Company and that the Appleton Electric Company did not wantany part of the CIO. Before they would let the CIO come back in they probablywould close down and make a parking lot out of it.Thomas also testified:He says, Appleton got a union, IBEW, and that it was a good union and wouldI be willing to work under those terms. I says, "Yes."According to Thomas, Solak also gave him a dues checkoff authorization for theIBEW which he signed and so became a member of Local 1031, IBEW. Thomaswas hired.Albinus South testified that he was employed by Illinois Malleable from January13, 1941, to "vacation time" 1954; that he was called by Solak by telephone and toldto "come to his office the next morning" which was November 2, 1954; and that hecame to the employment office of the Respondent Appleton and spoke to Solak whoasked him if he wanted work and told him "there was another union in." He furthertestified:Well, he asked me, "Did I want to go along with this other union being in theshop?"And I told him, "It didn't make no difference; I wanted to work."According to South, he was given "papers" to sign; he also testified:Well, I remember it was brought up in some way that this other union wasdefinitely out, and if there was anybody tried to-you know, communicate withany of the other union officials, that the place belonged to Appleton now andthey would just tear the whole place down and make a parking lot of it if theboys insisted on trying to bring the other union back in.South testified the "other union" referred to was the "CIO" (UAW). South was hiredas a grinder for work in the Respondent Malleable's plant, the same job he had from1941 to 1954. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDSnag Morrison testified that he was employed by Illinois Malleable from May 1944to July 1954 as a grinder.Morrison testified that in November 1954 (after IllinoisMalleable had been acquired by the Respondent Appleton) he received a post cardfrom Solak which "told me to report for work, something like that" and he reportedto the office where he was interviewed by Solak. According to Morrison:He asked me did I want to work by the rule and so I didn't know what his rulewas until he explained it to me.He told me there wasn't any more CIO outthere.He said, "We got a good union and it's much better than the CIO," andso he asked me was I willing to work. I said there wasn't nothing else for me tosay soI said yes,you see,Morrisonfurther testifi@d that during th@ course of the conversation Solak;He said he didn't want us to be messing around the union hall if we are to workout there-you know, being around Leon Hill.Hill was the president of Local 788, UAW.Morrison testified that he was hired as a grinder for work at the RespondentMalleable's plant.He voluntarily quit in March 1955.Morrison testified:Q. (By Miss Engstrom.)Did you ever join the IBEW?-A. Yes, Ma'amI know I did because the dues was taken out of the checks.Talmage Walker testified that he worked at Illinois Malleable from February1945 to April 8, 1954, at which time he was discharged.Walker further testified that in October 1954 he received a letter from Solakoffering him employment with the Respondent Malleable; he called at the plant andspoke to Solak who employed him but who first told him:.If you join with the Appleton Company, you have to join under anotherunion... .Stanley Powers testified that: He was employed by Illinois Malleable from No-vember 1938 to July 16, 1954; on October 4, 1954, he applied for work withRespondent Appleton and obtained a job as a janitor in the Appleton Electric plantwhere he worked for about 3 weeks and then asked for a transfer to the RespondentMalleable's plant; prior to his employment in the Respondent Malleable's plant hesigned a checkoff authorization for Local 1031 IBEW given him by Shaw whohired him; and when he was transferred to the plant of Respondent Malleable hewas given a checkoff slip for 1031 IBEW by Solak, who told him "this is the unionyou will be working with," and that:I told Mr. Solak that I had already filled one out like that. I said thatit is the same union, same local. I said, "What am I filling out the second onefor?"He said, "Well, that is the way it is got to be done."Solak denied the testimony of Frank H. Thomas with respect to Solak's interviewof Thomas when the latter was hired for work in the Respondent Malleable's plant.He testified:Q.Mr. Witness, you were present here at this hearing on September 28,1956, when a witness named Frank H. Thomas was on the stand, and Mr.Thomas made these answers to questions, at page 194 of the transcript, andI will read them to you.Thomas' testimony was then read to Solak who was asked if he made the statementattributed to him; he replied, "No, sir, I never made that statement."The Respondent's attorney read to Solak the testimony of Albinus South regard-ing his interview with Solak, reading,inter alia,that Solak said:.that the place belonged to Appleton now and they would just tear thewhole place down tiiU uiaiin a p Lfkitig lot Out Ot it if iltm hiiye insisted chit tryingto bring the bthOr 1tnion Haek in.Solak was asked, "Did you make those statements at that time?"His answerwas, "Emphatically no."Solak denied the testimony of Snag Morrison; again the Respondent read thetestimony of the witness to Solak and asked if Solak made the statements attributedto him.The record reads:Q. (By Mr. Canel.) [reading] "What else did he say?-A. He said he didn'twant us to be messing around the union hall if we are to work out there. You ILLINOIS MALLEABLE IRON COMPANY471know, being around Leon Hill.Q. Did he say anything else?A. He said ifwe would be messing around with Leon Hill, we wouldn't have any job."Did you make those statements?A. Emphatically no.According to Solak, in each instance he told the applicant of the existence ofthe "master contract" between the Respondent Appleton and the IBEW, and "thor-oughly explained" that after 30 days he (the applicant) would be required to jointhe IBEW, and also that he gave each applicant a dues checkoff authorization slip"for his convenience to sign his assignment."The Trial Examiner does not credit Solak's account of his interviews withThomas, South, and Morrison.Throughout his entire testimony it appeared to the Trial Examiner that Solakwent much further in support of his employer's contentions than merely to slanthis testimony in a favorablemanner.The Trial Examiner is convinced that Solaknot only sought to conceal facts by wordy irrelevant volunteered statements but attimes deliberately twisted the facts.At this point the Trial Examiner wishes to make it clear that he is not cavalierlyrejecting Solak's testimony but will at a later point in this report cite exampleswhich compel the Trial Examiner's conclusion as to the witness' veracity.Solak was not asked to deny the testimony of Talmage Walker and StanleyPowers.On all the evidence considered as a whole and from his observation of the wit-nesses, the Trial Examiner credits the testimony of Frank H. Thomas, Albinus South,Morrison, Talmage Walker, and Stanley Powers, relating to their interviews withStanley Solak, and finds that while interviewing them for employment with theRespondent Malleable he made the statements attributed to him by Thomas, South,Morrison, Walker, and Powers.The Respondents admit that on and after September 21, 1954, the applicantsfor employment with Respondent Malleable were informed by them that accordingto the terms of the contract between Appleton and IBEW, membership in IBEWwas a condition of employment at Malleable.In order to sustain their contention that they did not lend illegal assistanceto the IBEW, the Respondents maintain that (1) the operations of the RespondentMalleable are completely integrated with those of the Respondent Appleton,which the Trial Examiner takes to mean that the former operations of IllinoisMalleable Iron Company were completely absorbed in the operations of the Re-spondent Appleton, and (2) the Respondent Appleton was under a valid contractwith the IBEW which covered the employees hired to carry on the operations ofthe Respondent Malleable, and that the Respondent Malleable employees are merelyan accretion to the regular bargaining unit of the Respondent Appleton's employ-ees covered in an existing collective-bargaining agreement.The Party to the Contract, which referred to itselfin itspleading and throughoutthe hearing as a "Respondent" (which of courseit is not), stands on itsSeptember1, 1954, contract with the Respondent Appleton, which contract covered "any futureplants," Appleton having acquired Malleableafter 11September 1, 1954, and reliesalso ona supplemental contract dated September 22, 1954, covering the Malleableemployees.With respect to the claim of integration the stipulation, hereinbefore referredto, as drawn by the Respondents and signed by the General Counsel (with objec-tions noted, reservations and the right to adduce testimony with respect thereto) re-cites at great length and with meticulous detail thelocationof the RespondentAppleton'smainplant in Chicago with relation to the plant of Respondent Malleable,gives a description of its various buildings and properties; states that in 1953 Appleton"decided" that it should"if possibleconsolidate its operations"; that when the prop-erty ofIllinoisMalleable became available (in 1954) it decided to buyit and plannedif it could acquire other property not owned by Malleable "to build a new mechanicalfoundry" and sell some of its other plants; however, the stipulation states that thedesired property has not yet been bought, but that the Respondent Appleton "hopesto consummate the purchase by December 13, 1956," andestimatesthat the newfoundry 12 will be completed in 1959; and that after Appleton acquired Malleable,the Respondents did not use all of the buildings but rented some to other companiesand sold some in 1956."Emphasis is added by the Trial Examiner. Such emphasis Is not in the text unlessso stated.'9 Apparently still In contemplation. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDThe stipulation states that: Before Malleable was acquired by Appleton it producedmalleable brass and grey iron fittings for the plumbing trade and that beginningSeptember 22, 1954 (the day after Appleton acquired the plant), operations beganatMalleable and certain Appleton castings were shipped from Milwaukee to theMalleable plant in Chicago for machining and leftover stock on hand was also ma-chined; some castings were sent from Milwaukee to Malleable to be annealed andsome castings annealed at Malleable were sent to Appleton's main plant; and aftertheMalleable foundry began production some machinery changes were made theadded machinery being shipped from other Appleton plants.The repairs as wellas the very cleaning up is gone into in detail, the stipulation covering the fact thatAppleton "replaced the lights and roof over the annealing section."The stipulationstates that changes were made in the galvanizing section both in equipment andmethod; foundry patterns were changed, modified, and discarded and patterns wereput in use that were suitable both at the Respondent Malleable plant and at theAppleton Milwaukee plant.The stipulation continues with the recital that the tapping and machining depart-ment of the plant of the Respondent Malleable was moved to Appleton'smain plantin 1955 and the carpenter shop at Appleton was installed in Illinois Malleable'sbuildings in 1955, but its personnel remained on Respondent Appleton's payroll, andthat during 1955 certain of Malleable's buildings were no longer used for their originaloperations and the maintenance work of both Appleton (in Chicago) and Malleablewere put in a common department.The stipulation states that: In November 1955the Respondent Malleable's brass foundry was opened and of the brass products itnow produces, 95 percent is transported to Appleton's main building for use inAppleton products; in April 1956 grinding and cleaning machinery from the Apple-ton plant in Milwaukee was shipped to the plant of Respondent Malleable, and here-after all grinding of castings wherever poured will be done at Malleable and thefinished product sent to Appleton's main plant; and on September 27, 1956, theRespondent Malleable's foundry was closed and all casting will hereafter be done atMilwaukee.The stipulation also speaks of the stationery used by both Respondents, statesthat separate payroll accounts are maintained, gives the Respondents' telephonenumbers, speaks of the cost accounting system, gives the location of the mainoffice, the location of the time clocks, locker facilities, and cafeterias, locates theshower rooms in the Respondent Malleable's plant, and goes into great detailregarding matters which can only be described as irrelevantly trivial.The stipulationfurther states:Appleton and Illinois file a consolidated Federal Income Tax return in whichthe cost of operating Illinois is used as a deduction on the Illinois return.In all, the stipulation takes 38 pages of the transcript.After careful study of those portions of the stipulation, and the Respondents'brief which covers the same material, evidently designed to show that the operationsof the Respondents (Malleable and Appleton) are completely integrated, the TrialExaminer concludes that the stipulation, as paraphrased above, builds a strawman,a well upholstered, in fact overstuffed figure, imposing in bulk but without weight.The Respondents sought to give life to their creation with testimony.In so doing, they tirelessly threshed the straw stuffing of their creature; however,in the opinion of the Trial Examiner, vigorous, vehement, and violent flailing pro-duced, not grain, but thin chaff, of no value to the Respondents' contention.As hereinabove recited the Trial Examiner refused to admit testimony of DavidA. Cane], the Respondents' attorney, some of which would have related to dealingsof Appleton in 1952 with a union not party to the proceedings.The Trial Examiner likewise refused to admit testimony of Murry Mauritzen,production controlmanager of the Respondent Appleton, regarding Malleable'sproduction prior to 1954, and also Mauritzen's visit to Malleable's plantafterthepurchase "to see what portions of the operations they could activate and fit intothe program of production at Appleton."On examination by the General Counsel, Solak testified that on October 1, 1955,when he became general foreman of the Respondent Malleable operation, the plantconsisted of "a regular foundry operation of moulding, core room, grinding, anneal-ing and galvanizing."He further testified that on November 1, 1955 (a year afterthe purchase of Malleable by Appleton), a brass foundry was opened at Malleable.As found herein, Solak testified that the moulding operations at the plant of Respond-entMalleable were discontinued on Sentember 26, 1956.The grinding of roughcastings made by Malleable was and still is done there. Solak testified that sinceApril 1956 "Appleton castings from South Milwaukee" are shipped to the Malleable ILLINOIS MALLEABLE IRON COMPANY473plant for grinding andthat such productsare also annealed there,all the finishedproducts being then taken to the main Appleton plant.After describing the operation of Malleable in detail, Solak testified as follows:TRIAL EXAMINER: Now, all of this product from the making of the mould,making of the core, the melting of theiron,the pouring of theiron,the clean-ing of the product,annealingof the product and then galvanizing of the product,that is all one-not one operation, but all of the operationsare designed toproduce acasting?The WITNESS: Yes, sir.The stipulation described the operations of the Respondent Malleable before it wasacquired by Appleton as follows:Before September 21, 1954,Illinois engagedin the productionofmalleablebrass and grey iron fittings forsale in theplumbing trade and in jobbing ofmalleable and grey iron products under contract.Grey iron, brass and mal-leable iron castings were madein Plants2 and 3 and sent to Plant 1for neces-sary tapping or machining.Testifying with respect to the contract between Illinois Malleable and the Charg-ing Party (UAW) in effect at the time Respondent Appleton acquired Malleable,Solak (who was handed the contract, and who had been in the personnel depart-mentof IllinoisMalleable at the time of the sale), testified that no "craftsmen" werein the Illinois Malleable plant at the time; that pipefitters, tool and die makers, black-smiths,millwrights, and carpenters were not craftsmen but "skilled trade" becauseso referred to in the contract, being "considered what the local was tryingto set up, askilled trade group."He testified:TRIAL EXAMINER: But not a craftsman.The WITNESS: That's right.TRIAL EXAMINER: Thank you. Go ahead.Although of no consequence to the issues, the testimony is cited as a fair exampleof the evasive tactics of the witness.Other instances of seeming attempts to becloudmatters were Solak's use of manufacturers' names for machines insteadof givinga called-for description of functions and methods, as well as his often-volunteeredtestimony.The Trial Examiner received the impression that Solak attempted to picture thepresent operation of the Respondent Malleable's plant as being greatly different fromthe operation of Illinois Malleable prior to its sale.For example, Solak testifiedthat the material now cast was different both as to product and as to manufacturebecause whereas IllinoisMalleable cast only plumbing fixtures the RespondentMalleable casts both plumbing fixtures and some other fixtures that are adapted toboth plumbing and electrical use.He plainly sought to create the impression thatthe grinding away of the rough spots on the casting is now a differentoperationbecause in addition to the former machines used in this work, new machinerybrought from other Appleton plants has been added. In testifying as to the newmachinery, Solak gave the name of the manufacturer of the machines rather thana description of the operation.As to one of the machines, Solak testified that itwould require "six months to a year" to train an operator for it but admitted thatthe plant has only 1 machine of this type and only I operator for it. Solak testi-fied that there were 5 operators for 2 other machines "who mustsharpen thewheel" as part of their work.These men were hired "from the outside." Accord-ing toSolak, in all, 11 new machines have been added to the Respondent Malleable'sgrinding department; however, he admitted thatall 11 machines wereacquired inApril 1956.Stanley Cnota testified that: He was employed as a moulder by Illinois Malleablefrom January 1936 to July 16, 1954; on or about November 18, 1954,he called onSolak at the employment office; and Solak took him to Bob Neale whom Cnotaunderstood to be "the personnel manager" and who employed him as a moulder forRespondent Appleton, which job he still holds.Cnota further testified, "I make the same thing I made beforeat IllinoisMal-leable"; testified the machinery has not been changed to make thesameproducts,and that at present the Respondent Malleable's plant manufactures90 percent waterfixtures as before and 10 percent electrical fixtures.On cross-examination Cnotatestified:Q. Are theynot pipe castingsand electricalfittings that are cast in the samemolds that have been changed so you can have an electrical fittingin there aswell as a pipe fitting? 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, may be changed, but it looks tome that isthe same thing.BesidesI see exactlysame electricalwork.We make some-verylittle.ConclusionWith respect to the Respondents' contention that the operations of Malleableand Appleton are completely integrated, the Trial Examiner, on all the evidenceconsidered as a whole, is not persuaded that the Respondent Appleton completelyabsorbed within its operation any other purchased asset of Malleable other thanitsheavy losses which taxwise enured to Appleton's benefit.The contention thatin 1953, well before Malleable was put up for sale, the Respondent Appleton "de-cided to consolidate all its operations" if possible and that after November 1954,then having acquired Malleable, it "planned" to build a mechanical foundry, ifitcould acquire other property (which at this time it still "hopes" to acquire, andstill "plans"to complete the mechanical foundry in 1959, though the whole projectis still in the idea stage),doesnot set the scene for the play sought to be presented.IllinoisMalleable was a foundry operation, producing plumbing fixtures of ironand brass.Because, since November 1954, a method of casting certain fixtureswhich can be used in plumbing work as well as in electrical work (which is Apple-ton's line)had been devised and because in 1956 (2 years after Malleable's acquisi-tionby Appleton) the casting work was removed from Malleable's plant, thefinishing or grinding work remaining, and now includes work from Appleton's otherplant, new machinery for that purpose being added in "April 1956," integrationisnot spelled out.A foundry is a foundry no matter if it casts only plumbingfixtures or adds electrical fixture castings to its operation, or added to the machineryithas always used in its grinding operations other grinding machines made bydifferent named manufacturers of machinery. the addition being made about 11/2years after a change of ownership.Nor does it matter if the operations are in-creased or curtailed.It is the operation performed which determines the kind of"appropriate unit" for collective bargaining which may be sought bythose employedin the work,not the hopes or plans or decisions of their employer.The Trial Examiner is convinced and finds that the claim of completeintegrationbetween the plants of Respondent Malleable and Respondent Appleton has not beensustained by the evidence.Having found that the operations of the Respondents'plant are not integrated,the contention that the Illinois Malleable employees were a mere accretion to theregular appropriate bargaining unit of the Repondent Appleton's employees andsubject to the contract existing between Appleton and the IBEW,aswell as thecorollary contention of the Party to the Contract (IBEW) that it holds jurisdictionover Malleable's employees under the aforesaid contract because it not only coversemployees of Appleton's present plant but those in "any future plants," is clearlyseen to be untenable.At first blush the clause "any future plants" brings to mind thatseries of caseswhich arose under the Wagner Act, during the confusion or wartimeindustrialactivity, relating to "expandingunits."In the "expandingunit" situationsemployerand bargaining agent tinder contract for a very few employees in a plant eitherjust beginning operation, or still in contemplation, sought to bind all prospectiveemployees as a condition of employmentThe "contract" may have originallycovered less than a dozen employees, the final number may have been a thousandunwilling duespayers.There seems no need to cite the Wagner Act cases inwhich the Board set such contracts aside as flagrant abuse of employees' right tounions of their ownchoosing-13Section 8 (a) (3) of the Act permits an agreement which requires membershipin a labor organization as a condition of employmentonly if the labor organiza-tion is the legal representativeof the employees when such agreement is made.The Court of Appeals for the Sixth Circuit has held that "an employercannot,by dealing with a union, constitute it the lawful representative of employees whohave not chosen it to represent them." 14It is axiomatic that the purpose of the Act is to insure certain rights to employeesin relationship with their employer.One of the chief benefits insured and protectedby the Act is the right of employees to bargain through aunionof their own13 Seehowever:Local404, International Brotherhood of Teamsters (Brown Equipmentand Manufacturing Co., Inc),100 NLRB 801;Chicago Freight Car & PartsCo., 83NLRB 1163.14Dickeyv.N. L. R. B.,217F. 2d 652(C. A. 6). ILLINOIS MALLEABLE IRON COMPANY475choosing.In protecting this basic right the Board has held that a group ofemployees, previously outside a bargaining unit in which they might appropriatelybe included,should not be placed in a bargaining unit where they would be aminority 15 without being given the opportunity to express their preference in anelection.16The Trial Examiner finds theBorg-Warner Corporationcase 17 quite differentthan the instant matter.In theBorg-Warnercase the contract provided for prospective employees to behired for a department of the plant to be housed in a building under construction;the new employees were under the same direction as those already employed through-out the plant,worked under the same conditions,and were interchangeable withemployees in other departments of the same plant.The Board held the employees hired for the new work were an accretion to analready existing unit of employees.In the opinion of the Trial Examiner theBorg-Warnerdecision represents alimited exception to the general rule. It provides that an employer may enterinto a contract covering an unrepresentative group whenallof the following condi-tions are present:(1)The employer hasno noticeof a rival union situation(logically, the Board inBorg-Warnerfound that the UAW's filing of an unfairlabor practice charge was not notice where it was not, and could not be, accom-panied by a showing of interest); (2) when the representative group appears, it isnot an appropriate unit; (3) the union recognized is an incumbent union alreadyproperly the collective-bargaining representative of a unit to which the newemployee complement, when it is adequately represented, may appropriately beadded without challenging the incumbent's majority status; and (4) the employer'srecognization of and assumption of contractual obligations toward the incumbentunion isin good faith.It should be noted that inBorg-Warnerno violation ofSection 8 (a) (3) or independent violation of Section 8 (a) (1) was alleged, andthe case was argued by the General Counsel solely on the theory that the employerhad in good faith, but at his peril, drawn an incorrect legal conclusion; the Boarddisagreed, holding that the legal conclusion turned out to be right, therefore excusingits prematurity.The facts in the instant matter are not the same. It is clear that by acquiringIllinoisMalleable the Respondent Appleton engaged in a new enterprise,and it isequally clear that at the time Appleton contracted with IBEW for any prospectiveemployees it could not have had in mind those employees it would hire for aplant it as yet had no inkling it would acquire, a plant which historically manu-factured products not made by Appleton, and whose employees. historically wererepresented by a certified union of their choiceAppleton acquired Illinois Malleable,hired the employees of the former operation,and informed such employees that now they must become members of the IBEWunder the terms of a contract formerly executed for a different plant.The Trial Examiner finds that by enforcing the provisions of the contract existingbetween IBEW and Appleton as to the employees of Respondent Malleable hired onand after September 21, 1954,as hereinabove found,whereby said employees wereinformed that they must become members of IBEW by reason of a contract coveringprospective employees in "future acquired" plants, the Respondents have contributedillegal support to the IBEW and interfered with and coerced the employees of theRespondent Malleable in violation of the Act,more particularly Section 8 (a) (2)thereof.18The Trial Examiner further finds that by the acts and conduct of Stanley Solak ashereinabove found the Respondents have violated the provisions of the Act, moreparticularly Section 8(a) (1) and 8(a) (2) thereof.B. The refusal to employ1.Raymond D. SmithRaymond D.Smith testified that:He was employed by Illinois Malleable fromJuly 20, 1940,to September 16, 1954, as a galvanizer;while so employed he rep-15The record discloses that in the Chicago area Appleton now has 1,100 employees.Malleable now has 142.leThe Zia Company,108 NLRB 113417Borg-Warner Corporation,113 NLRB 152 affd.231 F. 2d 237(C A. 7), cert. denied352 U S. 908.isSafeway Stores, Inc.,111 NLRB 968-975. 476DECISIONS OF NATIONALLABOR RELATIONS BOARDresented the employeesin the UAWorganization as plant steward,chief steward,and memberof thebargaining committee,"until the plant went out of business";after theplant wasacquired bythe RespondentAppleton, he,on orabout Novem-ber 6, 1954,appliedforwork to Tony Raiman,whom he understood to be"manager ofthe plant whenitwas goingback intooperation";when Raiman sawhim he remarked, "I assume that you are seeking a job," and aftersomeconversa-tion told him"we cannotemploy youbecause we don't wantthe CIO back in theplant any more."Accordingto Smith he pointed out to Raiman that as a formerelectedCIOrepresentative he was not"the generalCIO itself" and that "if I get re-hired" heknew he would have to subject himself to "theunionyou have here already" andwas told byRaiman:"That is true,"he said,"but if we re-hire you, we probablywon't havethis unionand we will have the CIO,"which he repeated several times; .. .Raiman thentold Smith,accordingto the latter's testimony,that "they wouldclose the plantbefore they wouldacceptthe CIO."Smith came to the plant thefollowing week and wastold byRaiman,"I talked toSolak you cango over andsee him." Smith then saw Solak in thepersonneloffice who told him, "We have nojob."Tony Raiman, foreman ofthe grinding department in the plant of RespondentMalleable, was examined by the Respondent regarding Smith's account as above re-lated.The transcript of Smith's testimonyregarding the conversation was readby the Respondents' attorneyand Raimanwas askedifhe made the statement at-tributed to him.He replied "no."Raiman testified that Smith merely asked fora job, and was told that nonewas open,and told that he could see Solak at theemployment office.Raiman also deniedhe told Smith the plant wouldbe closedbefore "anyone would accept the CIO back."On examination by the Respondents, Solak testified:Q. (By Mr. Cane!.)Mr. Solak, as to Mr. Smith, willyou tell us pleasewhy you did not hire him?TRIAL EXAMINER: Did you tell Smith why you didn't hire him? Just answermy question.The WITNESS: Yes, sir.TRIAL EXAMINER: Tell us what you told him.The WITNESS: General foreman at thattimethen, that operation, discon-tinued the former practices that Illinois Malleable Iron Company had in thisrespect.With six men in the galvanizing-Miss ENGSTROM: Is that what you told Mr. Smith?The WITNESS: I would like to explain.Miss ENGSTROM: Just tell us what you told Smith.The WITNESS: We eliminated the sal sprinkler's job and there was no jobavailable for him.Q. (By Cane!.)Well, that was the job he formerly did?A. Yes, sir.2.William CastelluccioWilliam Castelluccio testified that he was employed by Illinois Malleable fromJune 14, 1939, to September 17, 1954; however, as the record is clear that the lastday Castelluccio actually worked in the plant was July 16, 1954, he apparently con-sidered himself a bona fide employee until the plant was sold to Appleton.The last job held by Castelluccio at Illinois Malleable was "welder-maintenance,"but he had held many other jobs.During his employment at Illinois Malleable, Castelluccio held the union officesof steward, chief steward, and committeeman but held no office since 1945.Castelluccio testified that "after they were laid oft-in September" he contactedSolak in Malleable's personnel office and asked "if my job was opened up wouldhe let me know," and that Solak said "he would let me know."Castelluccio further testified that sometime in November 1954 he saw Solakat one of the plant gates and had the following conversation with him:.Well, he told me, he says-I asked him how things were going and hesaid everything was all right, but he says, "I've been hearing you have been ILLINOIS MALLEABLE IRON COMPANY477shooting your mouth off at the unionmeeting."I says, "Sure, what about it?Can't I speak?This is still a free country yet."He says, "You have beenshooting your mouth off at theunion hall aswell, orat the unionoffice, too."I says, "Yes." I says, "Well, does that have anything to do with my job?"And we were arguing back and forth.He says, "So far, we arenot hiringanybody right now." . . .Castelluccio testified that following the conversation "He went his way andso did I."According to the witness he visited the plant again about 3 days later in thecompany of Leon Hill and there they saw Stanley Solak.He testified:Well, we asked him if there was anything open for us, or our jobs back, andhe said there was nothing open.We said we were willing to take any jobif they were open and he said there is nothing open at all.Solak denied making any statements to Castelluccio about the latter "shootingoff his mouth."Solak further testified:Q.Mr. Solak, did you tell Mr. Castelluccio why you did not hire him?A.Mr. Castelluccio come up here-TRIAL EXAMINER: You can answer yesor no.Did youor did you nottell him?The WITNESS: Yes, sir.Q. (By Mr. Canel.)What did youtellhim?A. Thattime I toldMr. Castelluccio for anythinglike his former job, orany job he had previous therewas not available.No job available under someof the workhe has done before.3.Leon HillLeon Hilltestifiedthat hewas employed by Illinois Malleable from September1940 untilAugust 2, 1954.He testifiedthat from October 1949until the closingof the plant he was president of the UAW and handledthe grievances with theCompany,spendingabout 20 hours weeklyon this unionactivity;however, headmitted on cross-examinationthat by permissionof the management, fromDecember1, 1953, until August 2, 1954, he did no workat all in the plant butcontinued as presidentof the UAWand handled the grievances for the Union,apparently on thepayroll.Hill testifiedthat in Novemberand Decemberof 1953 hewas off work for 60days because of illness whichhis personaldoctor diagnosedas "a nervous condi-tion."InDecember he returned,was examinedby the companydoctor and givena "return toworkslip."He testified,"Iwas able to return to my regular job."As has beenfound hereinHill did no work afterhis return in 1953.Hill testifiedhe had no illness prior to the one in 1953.Dr. ClarenceJ.Zurfli testified that:He had been medical director for IllinoisMalleable; onAugust 11, 1952,he was calledto the AlexianBrothers Hospital toexamineHill after Hill had been foundunconscious in theUnion's office;he exam-inedHill, found him to be "in coma of undetermined origin";Hillwas in thehospital 4 days and thenreturnedto work; on November 30, 1952, hewas againcalled to the hospital to examineHill who hadbecome unconscious during the dayat 11 a. in. and 3 p. m.; nothing definite was determined regarding the cause ofHill's condition;Hill returned to work but was undermedication;on July 17, 1953,Hill experienced another seizure, was admittedto thehospital,and after exami-nation it was concluded that Hill"had had major epileptic like seizures";Zurflithen reported to the Company "that it was dangerous"for Hill to do certain typesof work.Solak testified that when Hill asked foremployment he told him that:Due to thefact,physical fitness and because of what was discussed prior toshutting down of his illnesshe hadfelt it would not be safe putting him backas a grinder.Told him thatI could nottake him backas a grinder.Solak further testified that he:A. Couldn'thire him under those conditions. I have a job,a grinder, butnot under his condition. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. You are talking about physical requirements for the job.A. Yes, sir.Conclusion as to the Allegations of Discriminatory Refusal to EmployConsidering the pattern set by Solak's statements to Frank H. Thomas, AlbinusSouth, Snag Morrison, Talmage Walker, and Stanley Powers, the natural conclusionarises that if Solak warned rank-and-file UAW members regarding their previousunion affiliations he may well have gone further with respect to UAW officers; how-ever, this is an inference.The Trial Examiner finds that the record does not sustainthe allegation of discriminatory refusal to hire although it does raise a very seriousdoubt, therefore it will be recommended that the complaint be dismissed insofar asitalleges that the Respondents discriminatorily refused employment to RaymondD. Smith, William Castelluccio, and Leon Hill, and each of them, and thereby "diddiscriminate and are discriminating in regard to hire or tenure or terms and condi-tions of employment to encourage or discourage membership in a labor organiza-tion and, thereby, did engage and are engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act."Concluding FindingsOn all the evidence considered as a whole the Trial Examiner finds that by thestatements of Foreman Stanley Solak to Thomas, South, Morrison, Walker, andPowers and by rendering unlawful assistance to the IBEW, all as herein found, theRespondents have engaged in conduct violative of Section 8 (a) (1) and (2) of theAct.The Trial Examiner further finds that the Respondents have not engagedin conduct violative of the Act by their refusal to employ Raymond D. Smith, WilliamCastelluccio, and Leon Hill.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andsuch of them as have been found to constitute unfair labor practices tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIthas been found that the Respondents have engaged in certain unfair laborpractices.The Trial Examiner will recommend that they cease and desist there-from and take certain affirmative action in order to effectuate the policies of the Act.Having found that the agreements between the Respondents and Local 1031,InternationalBrotherhood of ElectricalWorkers,AFL-CIO (meaning the so-called master contract dated September 1, 1954, and the supplemental agreementswith Malleable, dated September 22, 1954, and January 26, 1955) 19 in respect tothe employees of the Respondent Malleable are invalid in their application becausethese employees could not appropriately be included in an appropriate bargainingunit with the employees of the Respondent Appleton in other plants covered by themaster contract and in order to insure to the employees of the Respondent Malleablethe full and free exercise of their rights to a union of their own choice as guaranteedin Section 7 of the Act the Trial Examiner will therefore recommend that the Re-spondents withdraw all recognition from the IBEW as the representative of all of theemployees of the Respondent Malleable for the purposes of dealing with the Respond-ents concerning grievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment.The Trial Examiner further recommends thatthe Respondents cease and desist from giving effect to the so-called supplementalagreements dated September 22, 1954, and January 26, 1954, above mentioned;however, the Trial Examiner further recommends that nothing herein shall be deemedto require the Respondent Malleable to vary any of the wages, hours, seniority, orother substantial features of its relations with its employees now established underthe aforesaid supplemental agreements.29 Stipulation Exhibits Nos. 7, 11, and 13, respectively. ILLINOIS MALLEABLE IRON COMPANY479Inasmuch as the Trial Examiner does not believe that the conduct of the Respond-ents as found herein amounts to domination of the IBEW by the Respondents, theTrial Examiner does not include disestablishment in his recommendations,but doesrecommend that no recognition be afforded to IBEW or other labor organizationsby the Respondents for any of Malleable's employees until such employees havelegally selected a bargaining representative that can be certified by the Board.Having found that the Respondents engaged in conduct violative of Section 8 (a)(2) of the Act by coercing employees of the Respondent Malleable to become andremain members of IBEW,and by compelling payment of dues to, IBEW by check-ing off dues of such employees,the Trial Examiner recommends that the Respondentsmake whole to such employees the amounts deducted from their wages for thatpurpose from the date such deductions were in each case made, to the date of com-pliance with these recommendations?°For the reasons hereinbefore set forth,the Trial Examiner will further recom-mend that the complaint be dismissed insofar as it alleges violations of Section 8(a) (3) by the Respondents'failure to employ Raymond D. Smith,WilliamCastelluccio,and Leon Hill.Upon the foregoing findings of fact and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Local No. 788,International Union,United Automobile,Aircraft and Agricul-tural Implement Workers of America, AFL-CIO (Charging Party)and Local 1031,International Brotherhood of ElectricalWorkers, AFL-CIO (Party to the Con-tract)are labor organizations within the meaning of the Act.2. IllinoisMalleable Iron Company and Appleton Electrical Company, Respond-ents herein,are engaged in commerce within the meaning of the Act, and sinceSeptember 21, 1954, have been,for all purposes relevant herein,a single employer.3.By the conduct of Foreman Stanley J. Solak in informing prospective employ-ees of the Respondent Malleable that a condition of their employment by Malleablewas membership in IBEW and by his statements to Thomas and South to the effectthat the Respondents would tear down Malleable's plant and turn it into a parkinglot rather than "accept"theUAW,and by other remarks as herein found and bytheRespondents'requiring employees of RespondentMalleable to become andremain members of the IBEW,and by checking off dues for IBEW from the payof such employees,the Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(a) (1) and(2) of the Act.4.By engaging in the conduct described in paragraph 3, above, and by applyingthe contracts between Appleton and IBEW and the terms thereof to the employeesof the Respondent Malleable, the Respondents have rendered unlawful assistancetoLocal 1031,International Brotherhood of ElectricalWorkers, AFL-CIO, inviolation of Section 8 (a) (2) of the Act.5.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.The Respondents have not engaged in unfair labor practices within the mean-ing of Section 8 (a) (3) of the Act by failing to employ Raymond D. Smith, WilliamCastelluccio,and Leon Hill.[Recommendations omitted from publication.]90The Respondents aie in no position to contend that the time consumed from the filingof the charge until the filing of the complaint makes the above recommendation a penalty,the Board having said inWinn&Lovett Grocery Company d/b/a Margaret Ann GroceryStores(115 NLRB 1676),in which ease the original charges were filedNovember 19, 1951,hearing concluded March 15, 1954,and the Trial Examiner's Intermediate Report issuedMarch 19, 1956'In accordance with our usual practice of not abating back pay for delays incident tothe processing of cases, we reject the Respondent's contention.Cowell PortlandCementCo,40 NLRB 652, 703, enfd as mod. 148 F. 2d 237(C A. 9). In the citedcase, the court agreed with the Board that the tolling of back pay because of thealleged unjustified delays would be unwarranted,even though the court viewed suchdelays as unfortunate.